NOTE: This order is nonprecedentia1.

UHnited States Court of Appeals
for the Federal Circuit

RICHARD A. BECKER,
Petitioner,

V.

DEPARTMENT OF VETERANS AFFAIRS,
Respondent.

2012-3111

Petition for review of the Merit Systems Protection
Board in case no. NY4324110013-I-1.

ON MOTION

ORDER

The Department of Veterans Affairs moves out of time
for a 149-day extension of time, until September 27, 2012,
to file its response brief out of time.

Upon consideration thereof,

IT ls ORDERED THAT:

RICHARD BECKER V. DVA 2

The motion is granted. No further extensions should
be anticipated.

FOR THE COURT

 1 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Richard A. Becker
Lauren S. Moore, Esq.

F|LED
21 . Awem.sson
s u‘sr?+is`i'ii)€sizxic\acu\r

SEP172U12

JAN HORBALY
CLERK